



entergylogoa44.gif [entergylogoa44.gif]

--------------------------------------------------------------------------------

R
Exhibit 10(a)48
Restricted Stock Agreement (“Agreement”) - Under the 2015 Equity Ownership Plan
of Entergy Corporation and Subsidiaries


The Personnel Committee of the Board of Directors (“Committee”) of Entergy
Corporation (the “Company”) has agreed to grant you, pursuant to the 2015 Equity
Ownership Plan of Entergy Corporation and Subsidiaries (the “Plan”), that number
of shares of Restricted Stock of Entergy Corporation (the “Restricted Shares”)
set forth on the Restricted Stock Grant Notice to which this Agreement is
attached (the “Grant Notice”), subject to the terms and conditions of this
Agreement and the Plan.


1.         Effective Date of Restricted Shares Grant, Acknowledgment and
Acceptance of Restricted Stock Grant.  This grant of Restricted Shares is
effective as of the Award Date set forth on the Grant Notice (“Grant Date”),
contingent upon your acceptance of the Restricted Shares in accordance with the
terms of this Agreement and the Grant Notice. The effectiveness of this
Agreement is subject to your electronically acknowledging and accepting this
Agreement and all of its terms and conditions and the terms of the Plan in the
manner and at the time set forth on the Grant Notice. If you do not timely
acknowledge and accept this Agreement in accordance the Grant Notice, the
Company shall be entitled to unilaterally cancel and render void this Agreement
and the Grant Notice.


2.         Restricted Period. 
 
(a)        Except as otherwise provided in Subsection 2(b) to the contrary, and
except as provided in Section 13 of the Plan, the following vesting provisions
shall apply during the thirty-six (36)-months immediately following the Grant
Date (the “Restricted Period”):
 
(i)         Restrictions shall lift on one-third (1/3rd) of the total Restricted
Shares subject to this Agreement on each of the first three (3) anniversaries of
the Grant Date (each such anniversary, a “Vesting Date”), provided you (A) are
and remain a continuous full-time regular employee of a System Company at System
Management Level 1 through 6 through each such anniversary date or are or later
become and then remain a continuous part-time regular System Company employee
participating in the phased retirement program under the Entergy System Policies
& Procedures Phased Retirement - Pre-Separation Policy (the “Phased Retirement
Program”) through each such anniversary date, and (B) comply with Section 12 of
this Agreement.
 
(ii)        Unless solely attributable to your becoming a participant in the
Phased Retirement Program, upon your termination of continuous full-time regular
employment to become a part-time employee, or upon your demotion to a position
below System Management Level 6, you shall forfeit all Restricted Shares on
which restrictions have not already lifted in accordance with Subsection 2(a)(i)
at such time.
 
(iii)       Except as set forth in Section 2(b) below, upon your Retirement or
termination from System Company employment for any reason or no reason
(including with or without Cause), you shall forfeit all Restricted Shares on
which restrictions have not already lifted in accordance with Subsection 2(a)(i)
at such time.
 
(b)        Notwithstanding the foregoing provisions of Subsection 2(a) to the
contrary and subject in each case to Section 5.6(e) of the Plan, the following
provisions shall govern to the extent applicable: 





--------------------------------------------------------------------------------





 
(i)    If, during the Restricted Period, you die or become Totally Disabled
while actively employed as an eligible System Company employee in accordance
with the requirements set forth in Subsection 2(a)(i)(A) and you have
continuously satisfied the vesting criteria of Section 2(a)(i) through the date
of your death or Total Disability, then any then-remaining restrictions
immediately shall lift on all of the then-outstanding Restricted Shares on which
restrictions have not already lifted (as well as dividends declared on the
Restricted Shares).
 
(ii)    If you are demoted to a position below System Management Level 6 and you
thereafter remain a regular, full-time System Company employee until the
immediately following Vesting Date, then you shall remain eligible to vest, upon
such Vesting Date, in a pro-rated portion of the Restricted Shares on which
restrictions were otherwise scheduled to lift on such immediately following
Vesting Date (as well as dividends declared on such pro-rated portion of the
Restricted Shares), which pro-rated vested portion shall be determined by
multiplying (A) a fraction, the numerator of which shall be the number of days
between (x) the immediately preceding Vesting Date or, if no Vesting Date has
yet occurred, the Grant Date and (y) the date of your demotion, and the
denominator of which shall be 365 days, times (B) that number of Restricted
Shares on which restrictions were otherwise scheduled to lift on the immediately
following Vesting Date.
 
(iii)    Except as provided below for an employee on an extended leave of
absence bridge to Retirement under an approved severance program under the
Entergy System Severance Pay Plan No. 537 or the Entergy System Severance Pay
Plan No. 538, if you are on a leave of absence (whether paid or unpaid) approved
by your System Company employer for reasons other than Total Disability or are a
continuous part-time regular System Company employee participating in the Phased
Retirement Program, you will be treated, solely for purposes of the Plan and
this Agreement, as continuing to satisfy the requirements of Subsection 2(a)(i)
while on such approved leave of absence or during such participation in the
Phased Retirement Program, as applicable. If your System Company employment
terminates during such approved leave of absence, the remaining provisions of
this Section 2 shall apply as if you were actively employed by your System
Company employer immediately prior to such termination event. If you are on an
extended leave of absence bridge to Retirement under an approved severance
program under the Entergy System Severance Plan Pay No. 537 or the Entergy
System Severance Pay Plan No. 538, you will not be considered under the Plan or
this Agreement to be a full-time employee or part-time System Company employee
under the Phased Retirement Program during the extended leave of absence bridge
period, and your System Company employment will be considered terminated for
purposes of vesting in the Restricted Shares under this Agreement as of the
commencement of your extended leave of absence bridge period.
(iv)    If you incur a CIC Separation from Service, then all restrictions
imposed hereunder on the Restricted Shares (as well as dividends declared on the
Restricted Shares), with the exception of those pursuant to Section 12(a), shall
lift effective as of the later of the date your System Company employment is
terminated or the consummation of the applicable Change in Control. If you incur
a CIC Separation from Service following the occurrence of a Potential Change in
Control and prior to the occurrence of a Change in Control then, notwithstanding
anything herein to the contrary, the Restricted Shares on which restrictions
have not already lifted shall remain outstanding and unvested and shall be
cancelled and forfeited, if the restrictions have not lifted on such Restricted
Shares, upon the earlier of (A) the date that is ninety (90) days after the date
of your CIC Separation from Service or (B) the end of the original term of the
Restricted Shares.
 
3.         Share Issuance.  During the Restricted Period, the Restricted Shares
shall be held in an account with Computershare, as custodian, in book entry form
and with the restrictions noted.  You can track your Restricted Shares account:
by contacting Computershare Shareowner Services at 1 (877) ETR (387)-6299, or
via the Internet address https://www-us.computershare.com/EmployeePortal/.
 
4.         Lifting of Restrictions.  Upon the satisfaction of all requirements
for restrictions to lift on all or a portion of the Restricted Shares, the
restrictions on such Restricted Shares shall lift and such vested shares of
Common Stock (including any dividends on the such Restricted Shares that were
reinvested in Common Stock) shall be credited by Computershare to a separate
book entry account in your name, and such vested shares shall be free of all
restrictions except any that may be imposed by law.  Upon the crediting of
Common Stock in respect of Restricted





--------------------------------------------------------------------------------





Shares upon which restrictions have lifted to a book entry account, participants
may treat the Common Stock in the same manner as all other Common Stock owned by
the participant.  All ML 1-4 Participants are considered “Restricted Employees”
under Entergy’s Insider Trading Policy and, as such, may trade in Entergy
Corporation securities only during an open window period (and only if not in
possession of material, non-public information). Generally, window periods begin
on the second business day after the quarterly earnings release and run through
the last business day of the second month of the quarter in which such quarterly
earnings release is publicly reported. In addition, if you are a Restricted
Employee, the Insider Trading Policy requires that you pre-clear all
transactions involving Entergy securities with Entergy Corporation’s Office of
the General Counsel.


5.        Common Stock Ownership Guidelines.  If you are a System Management
Level (“ML”) 1-4 Participant, you must maintain the applicable Target Stock
Ownership Level in the chart below, which is expressed as a multiple of your
base salary and dependent on your ML.
 
System Management Level
Common Stock
Ownership
Target Levels
ML1
6 times base salary
ML2
3 times base salary
ML3
2 times base salary
ML4
1 times base salary

            
These ownership multiples may be satisfied through any shares of Common Stock
held by the ML 1-4 Participant, including Restricted Shares on which
restrictions have not yet lifted, shares held in tax-qualified 401(k) plans,
etc.  Until you achieve your multiple of base salary ownership position, upon
restrictions lifting on your Restricted Shares, you must continue to retain the
book entry shares until the earlier of (a) achieving and maintaining your
multiple of base salary ownership threshold, or (b) your termination of
full-time employment with all System Companies.  Once you have achieved and
maintain your multiple of base salary ownership threshold, you are no longer
bound to hold the Restricted Shares converted to book entry shares upon
restrictions lifting.  However, you are still subject to the trading
restrictions and pre-clearance requirements in transacting in these shares
described in Section 4 of this Agreement.
 
6.       Withholding Taxes.  Your System Company employer shall have the right
to require you to remit to it, or to withhold from other amounts payable to you,
an amount sufficient to satisfy all federal, state and local tax withholding
requirements.  The Company shall use the “net shares method” to satisfy any tax
withholding obligation, which means the Company shall reduce the number of
shares of Common Stock otherwise payable to you in respect of Restricted Shares
upon which the restrictions have lifted by the number of shares necessary to
cover such obligation. Depending upon the state or states in which you reside or
have resided, or perform or have performed services, in the current, prior and
future tax years, you may be subject to income tax in one or more states or
jurisdictions. You should consult your personal tax advisor to determine the
states or jurisdictions in which you owe income tax and/or are required to file
an individual income tax return, based on your particular circumstances. In no
event shall the Company or any other System Company have any liability to you
for your individual income tax liability, for withholding or failing to withhold
taxes, or for remitting or failing to remit taxes with respect to your income.
 
7.         No Fractional Shares.    Any fractional shares to be distributed
shall be settled in cash and applied to satisfy tax withholding requirements.
The Company will not pay out any fractional shares.
 
8.         Shareholder Rights.  Subject to the terms and conditions set forth
herein and in the Plan, as the Grantee of the Restricted Shares, you shall have
all rights as a Company shareholder, including, but not limited to, voting
rights, the right to receive vested dividends and the right to participate in
any capital adjustment applicable to all holders of Common Stock. 
Notwithstanding the preceding sentence, any and all dividends paid with respect
to the Restricted Shares shall be subject to the same restrictions on transfer
and risks of forfeiture as applicable to the underlying Restricted Shares and
shall also be subject to any other provisions or reinvestment requirements





--------------------------------------------------------------------------------





(including, without limitation, the reinvestment of dividends in the form of
Common Stock) as the Committee may, in its discretion, determine.  You shall
have the same rights and privileges, and be subject to the same restrictions,
with respect to any additional or substitute shares received pursuant to Plan
Section 4.5.
 
9.         No Code Section 83(b) Election. This Award of Restricted Shares is
conditioned upon you refraining from making an election with respect to the
Award under Section 83(b) of the Code.
  
10.        Restricted Shares Nontransferable.  None of the Restricted Shares
shall be sold, exchanged, pledged, transferred, assigned, or otherwise
encumbered, hypothecated or disposed of by you (or your designated beneficiary)
other than by (a) will or laws of descent and distribution or (b) a qualified
domestic relations order (as defined by the Code).
 
11.       Entergy Policies.
 
(a)  Hedging Policy.  Pursuant to the Entergy Corporation Policy relating to
Hedging, as adopted by the Company’s Board of Directors at its meeting held on
December 3, 2010, and as in effect on the date hereof, officers, directors and
employees are prohibited from entering into hedging or monetization transactions
involving Common Stock so they continue to own Common Stock with the full risks
and rewards of ownership, thereby ensuring continued alignment of their
objectives with the Company’s other shareholders.  Participation in any hedging
transaction with respect to Common Stock (including Restricted Shares) is
prohibited.


(b)  Recoupment Policy; Dodd-Frank; Payment in Error.  Pursuant to the Entergy
Corporation Policy Relating to Recoupment of Certain Compensation, as adopted by
the Company’s Board of Directors at its meeting held on December 3, 2010, and as
in effect on the date hereof, the Company is allowed to seek reimbursement of
certain incentive compensation (including Restricted Shares) from “executive
officers” for purposes of Section 16 of the Securities Exchange Act of 1934, as
amended, if the Company is required to restate its financial statements due to
material noncompliance with any financial reporting requirement under the
federal securities laws (other than corrections resulting from changes to
accounting standards); or there is a material miscalculation of a performance
measure relative to incentive compensation, regardless of the requirement to
restate the financial statements; or the Board of Directors determines that an
executive officer engaged in fraud resulting in either a restatement of the
Company’s financial statements or a material miscalculation of a performance
measure relative to incentive compensation whether or not the financial
statements were restated.  In addition, the Restricted Shares are subject to any
forfeiture and/or recoupment policy which the Company has adopted or may adopt
under the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and
implementing rules and regulations thereunder, or as may be required by
applicable law. To the maximum extent permitted by applicable law, in the event
that a payment is made to you (whether in cash, stock or other property) in
error that exceeds the amount to which you are entitled pursuant to the terms of
this Agreement or the Plan (such excess amount, an “Excess Payment”), you will
repay to the Company, and the Company shall have the right to recoup from you
such Excess Payment by notifying you in writing of the nature and amount of such
Excess Payment together with (i) demand for direct repayment to the Company by
you in the amount of such Excess Payment or (ii) reduction of any amount(s) owed
to you by the Company or any other System Company by the amount of the Excess
Payment.
12.       Confidentiality and Restrictive Covenants. In consideration of the
grant to you of the Restricted Shares set forth herein, you hereby agree to the
following restrictive covenants:
(a)    Confidential Information. You acknowledge that the System Companies have
unique methods and processes for the generation, transmission and distribution
and sale of energy products, which give them a competitive advantage, including
strategic and non-public plans for their products, geographic and customer
markets, and for marketing, distributing and selling their products. You further
acknowledge that you have held a position of confidence and trust with respect
to the System Companies and that you have and will acquire additional detailed
knowledge of the System Companies’ unique and confidential methods of doing
business and plans for the future. You acknowledge that the System Companies
expended and will continue to expend substantial amounts of time, money and
effort to develop effective business and regulatory strategies, methodologies
and technology. You also acknowledge





--------------------------------------------------------------------------------





that the System Companies have a compelling business interest in protecting the
System Companies’ Confidential Information (as defined below) and that the
System Companies would be seriously and irreparably damaged by the disclosure of
Confidential Information. You therefore agree that, during your employment or
other service with any System Company and at all times thereafter, you will hold
in a fiduciary capacity for the benefit of the System Companies and, other than
as authorized in writing by the General Counsel of the Company or as required by
law or in the proper performance of your duties and responsibilities, or as
otherwise provided in this Section 12, you will not disclose, directly or
indirectly, to any person or entity, or use, for any purpose other than the
furtherance of your responsibilities to any System Company, any Confidential
Information. For purposes of this Agreement, “Confidential Information” means
information that provides the System Companies with a competitive advantage, is
not generally known by persons outside the System Companies and could not easily
be determined or learned by someone outside the System Companies, including
without limitation, any and all information and knowledge, whether or not
explicitly designated as confidential and whether or not reduced to writing,
regarding (i) the System Companies’ utility business, including, without
limitation, the generation, transmission, brokering, marketing, distribution,
sale and delivery of electric power or generation capacity (through regulated
utilities or otherwise), and their natural gas distribution business, (ii) the
Entergy Wholesale Commodities business, including, without limitation, the
ownership, development, management or operation of power plants and power
generation facilities (including, without limitation, nuclear power plants), and
the provision of operations and management services (including, without
limitation, decommissioning services) with respect to power plants, and the sale
of the electric power produced by the System Companies’ operating plants to
wholesale customers, (iii) the System Companies’ proprietary methods and
methodology, technical data, trade secrets, know-how, research and development
information, product plans, customer lists, specific information relating to
products, services and customers or prospective customers (including, but not
limited to, customers or prospective customers of any System Company with whom
you became or become acquainted during your relationship with the System
Company), books and records of any System Company, corporate, regulatory,
customer and strategic relationships, suppliers, markets, computer software,
computer software development, inventions, processes, formulae, technology,
designs, drawings, technical information, source codes, engineering information,
hardware configuration information, and matters of a business nature such as
information regarding marketing, costs, pricing, finances, financial models and
projections, billings, new or existing business or economic development plans,
initiatives, and opportunities, or any other similar business information made
available to you in connection with your relationship with any System Company
and (iv) any attorney-client privileged information of a System Company.
Confidential Information shall also include non-public information concerning
any director, officer, employee, shareholder, or partner of any System Company.
You agree that your obligation not to disclose or use Confidential Information,
and your obligation, detailed below, to return and, upon your termination of
employment with all System Companies, not to retain materials and tangible
property described in this Section shall also extend to such types of
information, materials and tangible property of customers of and suppliers to
the System Companies and to other third parties, in each case who may have
disclosed or entrusted the same to you or any System Company during your
employment with any System Company.
(b)    Non-Competition. You agree that (i) at all times during the period of
your employment or service with any System Company employer, and (ii) if you are
an ML 1-4 Participant immediately prior to your Separation Date then for one (1)
year following the termination for any reason of your employment by or service
with your last System Company employer ((i) and (ii) collectively, as
applicable, the “Non-Compete Period”), you will not engage in Competing
Employment. For purposes of this Section, “Competing Employment” means working
for, providing services to or otherwise directly or indirectly assisting
(whether or not for compensation) any person, entity or business which directly
or indirectly competes with any part of the System Company business, and such
employment or services involves products, services and business activities that
are the same as or similar to those you provided to a System Company, or as to
which you had access to Confidential Information, in the two years preceding
your termination of employment or service with all System Companies. You agree
that it is reasonable for the restriction contained in this paragraph to apply
in each and every county, province, state, city, parish or other political
subdivision or territory of the United States in which any System Company
engages in any business activity, or otherwise distributes, licenses or sells
its products or services, including, without limitation, Arkansas, Connecticut,
District of Columbia, Louisiana, Massachusetts, Michigan, Mississippi, Nebraska,
New York, Texas, and Vermont and any other state in which any System Company
engages in business at any time and, with respect to the State of Louisiana,
means the following Parishes: Acadia, Allen, Ascension, Assumption, Avoyelles,
Beauregard, Bienville, Bossier, Caddo, Calcasieu, Caldwell, Cameron, Catahoula,
Claiborne, Concordia, De Soto, East Baton Rouge, East Carroll, East





--------------------------------------------------------------------------------





Feliciana, Evangeline, Franklin, Grant, Iberia, Iberville, Jackson, Jefferson,
Jefferson Davis, Lafayette, Lafourche, La Salle, Lincoln, Livingston, Madison,
Morehouse, Natchitoches, Orleans, Ouachita, Plaquemines, Point Coupee, Rapides,
Red River, Richland, Sabine, Saint Bernard, St. Charles, St. Helena, Saint
James, Saint John the Baptist, Saint Landry, Saint Martin, Saint Mary, Saint
Tammany, Tangipahoa, Tensas, Terrebonne, Union, Vermilion, Vernon, Washington,
Webster, West Baton Rouge, West Carroll, West Feliciana and Winn (the
“Restricted Territory”).
(c)    Non-Solicitation. You agree that during the Non-Compete Period (or, if
later, the last day you are scheduled to receive cash severance payments from
your System Company employer pursuant to any severance plan or other agreement),
except in the good faith performance of your duties to the System Companies, you
shall not, other than as authorized in writing by the General Counsel of the
Company: (i) directly or indirectly advise, solicit, induce, hire, encourage or
assist in the hiring process, or advise, cause, encourage or assist others to
solicit, induce or hire, any employee or consultant of any System Company or any
individual who was an employee or consultant of any System Company at any time
during the six-month period immediately prior to such action or (ii) induce,
encourage, persuade or cause others to induce, encourage, or persuade any
employee or consultant of any System Company to cease providing services to any
System Company or in any way to modify such employee’s or consultant’s
relationship with any System Company or (iii) within the Restricted Territory,
directly or indirectly solicit the trade, business or patronage of any clients,
customers or vendors or prospective clients, customers or vendors of any System
Company to provide competing products or services or advise, or assist such
clients, customers or vendors or prospective clients, customers or vendors to in
any way modify their relationship with any System Company. The foregoing
non-solicitation (A) shall not be violated by general advertising not targeted
at the forgoing persons or entities; (B) shall not apply to solicitation of
persons involuntarily terminated from System Company employment; and (C) shall
only apply to persons or entities (x) who reported directly or indirectly to
you; (y) with whom you had material contact while at a System Company; or (z)
about whom or which you possessed (1) information regarding quality of
performance while they were employed by a System Company, which information you
would not otherwise have except for the position you held with a System Company,
or (2) Confidential Information.
(d)    Non-Disparagement. You agree that, to the fullest extent permitted by
applicable law, you will not at any time (whether during or after your
employment or service with any System Company), other than in the proper
performance of your duties, publish or communicate to any person or entity any
“Disparaging” (as defined below) remarks, comments or statements concerning any
System Company or any of their respective directors, officers, shareholders,
employees, agents, attorneys, successors and assigns. “Disparaging” remarks,
comments or statements are those that are intended to, or could be construed in
a manner so as to, impugn, discredit, injure or impair the business, reputation,
character, honesty, integrity, judgment, morality or business acumen or
abilities of the individual or entity being disparaged.
(e)    System Company Property. All tangible materials, equipment, devices,
documents, copies of documents, data compilations (in whatever form), software
programs, and electronically created or stored materials that you receive or
create in the course of employment with a System Company are and shall remain
the property of the System Company and you shall immediately return (and/or
cooperate in the supervised deletion of) such property to your System Company
employer upon the termination of your employment, for whatever reason. The
obligation to return property and documents extends to anything received or made
during and as a result of employment by a System Company, regardless of whether
it was received from a System Company or a third party, such as an actual or
potential vendor or customer, and regardless of whether a document contains
Confidential Information. The only documents not subject to the obligation to
return are documents directly relating to your compensation and benefits, such
as your pay stubs and benefit plan information.
(f)     Violation of the Restrictive Covenant Section. In the event that you
violate any provision of this Section 12, the time periods set forth in those
paragraphs shall be extended for the period of time you remain in violation of
the provisions. The provisions of Section 12(a) - (e) hereof are, and shall be
construed as, independent covenants, and no claimed or actual breach of any
contractual or legal duty by any System Company shall excuse or terminate your
obligations hereunder or preclude any System Company from obtaining injunctive
relief for your violation, or threatened violation, of any of those provisions.
You also agree to indemnify and hold the System Companies harmless from any and
all losses (including, but not limited to, reasonable attorney’s fees and other
expenses incurred to enforce this Agreement) suffered by any System Company as a
result of any violation or threatened violation





--------------------------------------------------------------------------------





of any of your representations, warranties, covenants or undertakings set forth
in this Agreement (in addition to any other remedies available to the System
Companies set forth in Section 12(i) below), provided that a System Company is
found to be the prevailing party in any such action.
(g)    Exclusions. Notwithstanding anything else in this Section 12 or in this
Agreement to the contrary:
(i)    The restrictive covenants in this Section 12 are not intended to restrict
you from cooperating with any investigation or proceeding initiated by the
Nuclear Regulatory Commission (“NRC”) or any other federal or state regulatory
agency. Further, you may make disclosure (A) to exercise your rights as a
whistleblower under the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010, the Securities and Exchange Commission Rule 21F-17(a), or any other
federal or state law providing whistleblower rights; (B) to the extent necessary
when providing safety-related or other information to the NRC on matters within
the NRC’s regulatory jurisdiction; (C) when participating in “protected
activities,” as defined in Section 211 of the Energy Reorganization Act of 1974
and in C.F.R. Part 50.7; (D) when engaging in activities protected by the
National Labor Relations Act or any similar federal or state law; or (E) when
required to do so by a court of law, by any governmental agency or
administrative or legislative body with jurisdiction to order you to divulge,
disclose or make accessible such information. With the exception of Confidential
Information subject to the attorney-client privilege, you shall have no
obligation to seek prior approval of any System Company or to inform any System
Company of such disclosure. This Agreement does not limit your ability to
communicate, without notice to any System Company, with any government agencies
or otherwise participate in any investigation or proceeding that may be
conducted by any government agency.
(ii)    Defend Trade Secrets Act Immunity Notice. Pursuant to the Defend Trade
Secrets Act of 2016, non-compliance with the disclosure provisions of this
Agreement shall not subject you to criminal or civil liability under any Federal
or State trade secret law for the disclosure of a System Company trade secret:
(A) in confidence to a Federal, State or local government official, either
directly or indirectly, or to an attorney in confidence solely for the purpose
of reporting or investigating a suspected violation of law; (B) in a complaint
or other document filed in a lawsuit or other proceeding, provided that any
complaint or document containing the trade secret is filed under seal; or (C) to
an attorney representing you in a lawsuit for retaliation by any System Company
for reporting a suspected violation of law or to use the trade secret
information in that court proceeding, provided that any document containing the
trade secret is filed under seal and you do not disclose the trade secret,
except pursuant to court order.
(h)    Restrictive Covenants Contained in Other Agreements. Notwithstanding any
provision contained herein to the contrary, to the extent that you are or become
subject to any other agreement that contains restrictive covenants different
from the restrictive covenants contained in this Agreement, the restrictive
covenants set forth in such other agreement shall supplement, and shall not
replace, the restrictive covenants herein.
(i)    Enforcement. You hereby agree that the covenants set forth in this
Section 12 are reasonable with respect to their scope, duration, and
geographical area. You further agree and acknowledge that the restrictions
contained in Section 12 do not and would not unreasonably impose limitations on
your ability to earn a living. If any court or other tribunal determines that
any term or provision of Section 12 is overbroad or otherwise invalid or
unenforceable, you and the Company hereby agree that such court or tribunal
shall have the power and obligation to narrow or otherwise reform the
unenforceable term or provision, including to delete, replace, or add specific
words or phrases, but only to the narrowest extent necessary to render the
provision valid and enforceable (provided that in no event shall the length of
any restrictive covenant or its scope be extended or expanded), and this
Agreement shall be fully enforceable as so modified. Your agreement to the
restrictions provided for in this Agreement and the Company’s agreement to grant
the Award are mutually dependent consideration. Therefore, notwithstanding any
other provision to the contrary in this Agreement, if (A) the enforceability of
any material restriction applicable to you as provided for in this Section 12 is
challenged and found unenforceable by a court or other tribunal or (B) you
breach any of the provisions of Section 12, then the Company shall have the
right to terminate this Agreement and recover from you all shares of Common
Stock paid to you pursuant to this Agreement and, if you have sold, transferred,
or otherwise disposed of any Common Stock paid to you pursuant to this Agreement
in respect of Restricted Shares on which the restrictions have lifted or in
respect of dividends paid thereon, an amount equal to the aggregate Fair Market
Value of such shares on the date on which such restrictions lifted. This
provision shall be construed as a return of consideration





--------------------------------------------------------------------------------





or ill-gotten gains due to the failure of your promises and consideration under
the Agreement, and not as a liquidated damages clause. In addition, in the event
of the Company’s termination of this Agreement, you shall immediately forfeit
all Restricted Shares on which restrictions have not already lifted (as well as
dividends declared on the Restricted Shares). You further hereby agree that, in
the event of a breach by you of any of the provisions of Sections 12(a), (b),
(c), (d), or (e), monetary damages shall not constitute a sufficient remedy.
Consequently, in the event of any such breach or threatened breach, the Company
or a System Company may, in addition to and without prejudice to other rights
and remedies existing in its favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce
or prevent any violations of the provisions hereof, without the requirement of
posting a bond or proving actual damages and without having to demonstrate that
money damages would be inadequate. You acknowledge that you have carefully read
this Agreement and have given careful consideration to the restraints imposed
upon you by this Agreement, and you are in full accord as to their necessity for
the reasonable and proper protection of the Confidential Information of the
System Companies and their relationships with customers, suppliers and other
business partners.
(j)    For purposes of this Section 12, “Company” shall include all System
Companies. You and the Company agree that each System Company is an intended
third-party beneficiary of this Section 12, and further agree that each System
Company is entitled to enforce the provisions of this Section 12 in accordance
with its terms. Notwithstanding anything to the contrary in this Agreement, the
terms of the restrictive covenants set forth in this Section 12 shall survive
the termination of this Agreement and shall remain in full force according to
their respective terms.
(k)    In the twelve (12) months following the termination of your employment as
an ML 1-4 employee with your last System Company employer, in the event you seek
or obtain employment or another business affiliation with any person or entity
other than the Company, you agree to notify the Company in writing, as far in
advance as is reasonably practicable, but in no event less than two weeks prior
to your proposed commencement of employment, of the details of such employment
or business affiliation. You also agree to show these restrictive covenant
provisions to any prospective employer, and you consent to any System Company
showing these provisions to any third party believed by a System Company to be a
prospective or actual employer of you, or a receiver of services from you, and
to insisting on your compliance with these terms. Your obligations under this
Section will expire on that date which is twelve months after the end of your
employment with all System Companies (or, if later, the last date as of which
you are scheduled to receive separation payments from any System Company
pursuant to a severance plan or other agreement).
13.     Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. The parties hereby submit to
the exclusive jurisdiction of the state and federal courts of the State of
Delaware, County of New Castle, for any dispute arising out of or relating to
this Agreement or the breach thereof, or regarding the interpretation thereof,
or to your System Company employment or to the termination of your System
Company employment.
 
14.        Incorporation of Plan.  The Plan is hereby incorporated by reference
and made a part hereof, and the Restricted Shares and this Agreement shall be
subject to all terms and conditions of the Plan, including, without limitation,
the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan as may be adopted by the Committee and as
may be in effect from time to time.  Any capitalized term which is not defined
in this Agreement shall have the meaning set forth in the Plan. If any terms of
this Agreement are inconsistent with the terms of the Plan, the terms of the
Plan shall govern unless the Plan allows for such modification by this
Agreement.


15.        Amendments.  This Agreement may be amended or modified at any time
only by an instrument in writing signed by the parties hereto.  The Plan may be
amended, modified or terminated only in accordance with its terms.
 
16.       Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, if to you, to your
last known address filed in





--------------------------------------------------------------------------------





the personnel records of the System Companies, and if to the Company, to the
address set forth below, or thereafter to such other address as either party may
have furnished to the other in writing in accordance herewith, except that any
notice of change of address shall be effective only upon actual receipt thereof:


If to the Company:


By hand delivery or email to your supervisor, with a courtesy copy to:


Entergy Services, Inc.
Attention: Executive Vice-President & General Counsel
639 Loyola Avenue, 26th Floor
New Orleans, LA 70113-3125




17.    Agreement Not a Contract of Employment.  Neither the Plan, the granting
of the Restricted Shares, the Grant Notice, this Agreement nor any other action
taken pursuant to the Plan shall constitute or be evidence of any agreement or
understanding, express or implied, that you have a right to continue as an
employee of any System Company for any period of time or at any specific rate of
compensation.
 
18.      Authority of the Committee.  The Committee shall have full authority
and discretion to interpret and construe the terms of the Plan, the Grant
Notice, and this Agreement.  The determination of the Committee as to any such
matter of interpretation or construc-tion shall be final, binding and conclusive


19.    Waivers. Any term or provision of this Agreement may only be waived by a
System Company. Any such waiver shall be validly and sufficiently given for the
purposes of this Agreement if it is in writing signed by an authorized Company
officer. The failure of any System Company to enforce at any time any provision
of this Agreement shall not be construed to be a waiver of such provision, nor
in any way to affect the validity of this Agreement or any part hereof or the
right of any System Company thereafter to enforce each and every such provision.
No waiver of any breach of this Agreement shall be held to constitute a waiver
of any other or subsequent breach.




This document constitutes part of a prospectus covering Securities that have
been registered under the Securities Act of 1933. The remaining documents
constituting the prospectus are available on Entergy Corporation’s intranet
under Our Company, Corp Services, Human Resources, myMoney, Compensation,
Other-Links and Phone Numbers
(https://entergy.sharepoint.com/sites/myhra/myBenefits/Pages/Compensation.aspx)
    





